Opinion issued October 7, 2004 


 











In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-04-00087-CR
          01-04-00088-CR
____________

DESTREY MOMON, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 174th District Court
Harris County, Texas
Trial Court Cause Nos. 932949 and 910050



 
MEMORANDUM  OPINION
               Appellant, Destrey Momon, pleaded no contest to two charges of indecency
with a child on June 4, 2003.  The trial court deferred a finding of guilt and placed
appellant on community supervision for a period of eight years in each case.  The
court also assessed a fine of $500 in cause number 910050.  The State filed motions
to adjudicate guilt on December 12, 2003.  Appellant pleaded not true to the motions,
but the trial court found that appellant had violated the conditions of community
supervision and, on January 28, 2004, found appellant guilty in both cases and
sentenced him to confinement for 10 years in each case to run concurrently.
 
Appellant filed timely notices of appeal.  We affirm.
               Appellant’s court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that these appeals are without merit.  Counsel’s brief meets the
requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967),
by presenting a professional evaluation of the record that demonstrates the lack of
arguable grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.] 1992,
pet. ref’d).
               Counsel represents that he served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate records and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the records and counsel’s brief.  We find no reversible error in the records,
and agree that the appeals are without merit.  We therefore affirm the judgments of
the trial court.
               We grant counsel’s motion to withdraw.
 See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.). 
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).